                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ROBERT MILLER                                       §

VS.                                                 §                 CIVIL ACTION NO. 1:19cv126

UNIV. OF TEX. MED. BRANCH, ET AL.                   §

                            MEMORANDUM OPINION AND ORDER

        Robert Miller, an inmate confined in the Skyview Unit of the Texas Department of Criminal

Justice, Correctional Institutions Division, brings this civil rights action.
                                                Analysis

        The Civil Rights Act, 42 U.S.C. § 1981, et. seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue is controlled by 28 U.S.C. § 1391. Jones

v. Bales, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curiam, 480 F.2d 805 (5th Cir. 1973).

        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose.

        Plaintiff primarily complains of events which occurred at the Hodge Unit, which is located

in Cherokee County. Plaintiff’s claims concerning such events therefore arose in Cherokee County.

Pursuant to 28 U.S.C. § 124, Cherokee County is located in the Eastern District of Texas. As a

result, venue regarding plaintiff’s claims is proper in this court.

        However, while Cherokee County is in the Eastern District of Texas, it is in the Tyler

Division, rather than the Beaumont Division. None of the events complained of in this lawsuit

appear to have occurred within the Beaumont Division. Nor do any of the defendants reside in the

Beaumont Division.

        When a case is filed in the wrong division, the court “shall dismiss, or if it be in the interests

of justice, transfer such case to any district or division in which it could have been brought.” 28
U.S.C. § 1406(a). Accordingly, plaintiff's claims will be transferred to the Tyler Division of this

court.

                                               ORDER

          For the reasons set forth above, it is ORDERED that this matter is transferred to the Tyler

Division of this court.


         SIGNED this 21st day of May, 2019.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                                  2
